Exhibit 10.2

 

Name:                             

 

[Form of]

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 


THE EMPLOYMENT AGREEMENT MADE AS OF THE        DAY OF                   ,
         BY AND BETWEEN AVALONBAY COMMUNITIES, INC., A MARYLAND CORPORATION (THE
“COMPANY”), AND                                                  (“EXECUTIVE”),
AS PREVIOUSLY AMENDED ON                          ,          (THE “EMPLOYMENT
AGREEMENT”), IS HEREBY FURTHER AMENDED BY THIS INSTRUMENT (THIS “AMENDMENT”) AS
FOLLOWS:


 


1.  THE EXECUTIVE IS ENTERING INTO, ON OR ABOUT THE DATE HEREOF, WITH THE
COMPANY, AN “AVALONBAY COMMUNITIES, INC. 2008 PERFORMANCE PLAN DEFERRED STOCK
AWARD AGREEMENT” (THE “PERFORMANCE PLAN AGREEMENT”).  THE EXECUTION OF THIS
AMENDMENT BY EXECUTIVE IS A CONDITION TO THE COMPANY ENTERING INTO THE
PERFORMANCE PLAN AGREEMENT WITH EXECUTIVE AND IS ONE OF THE CONSIDERATIONS
THEREFOR.  DEFINED TERMS USED HEREIN BUT NOT DEFINED HEREIN HAVE THE MEANINGS
GIVEN THERETO IN THE EMPLOYMENT AGREEMENT UNLESS OTHERWISE PROVIDED HEREIN.


 


2.  THE DEFINITION OF “COVERED COMPENSATION” IN THE EMPLOYMENT AGREEMENT IS AS
FOLLOWS:


 

“‘Covered Compensation,’ for any calendar year, shall mean an amount equal to
the sum of (i) Executive’s Base Salary for the calendar year, (ii) the cash
bonus actually earned by Executive with respect to such calendar year, and
(iii) the value of all stock and other equity-based compensation awards made to
Executive during such calendar year.  In the event that the Company has or
hereafter makes any special, mid-year or other non-routine grant of equity
outside of the Company’s recurring annual equity compensation programs, the
value of any such mid-year, special, or additional equity based compensation
shall not be included in clause (iii) of the preceding sentence and therefore
shall not be included in the calculation of Covered Compensation or Covered
Average Compensation, and the value of such equity shall have no impact on any
cash payments made under Section 7(c) of the Agreement.”

 


EXECUTIVE AGREES, FOR THE PURPOSE OF ELIMINATING ANY DOUBT, THAT THE AWARD OF A
DEFERRED STOCK AWARD UNDER THE PERFORMANCE PLAN AGREEMENT, AND THE VESTING
THEREOF OR CONVERSION THEREOF INTO UNRESTRICTED COMMON STOCK OF THE COMPANY OR
RESTRICTED COMMON STOCK OF THE COMPANY, AND ANY OTHER CONSIDERATION RECEIVED BY
EXECUTIVE UNDER THE PERFORMANCE PLAN AGREEMENT, IS IN ALL CASES A “MID-YEAR,
SPECIAL, OR ADDITIONAL EQUITY BASED COMPENSATION” THAT IS NOT INCLUDED IN THE
DEFINITION OF COVERED COMPENSATION UNDER THE EMPLOYMENT AGREEMENT.


 

3.  The Company agrees, notwithstanding the provisions of the Performance Plan
Agreement, that if (i) a termination without Cause or a Constructive Termination
Without Cause, or (ii) a termination due to Disability, of Executive’s
employment occurs as defined in the Employment Agreement, such event shall in
all circumstances constitute (i) a termination without Cause  or (ii) a
termination for Disability, respectively, as defined in the Performance Plan
Agreement, regardless of whether the definitions in the Performance Plan
Agreement would have reached a contrary result in the absence of this Amendment.

 

4.  The vesting, measurement and payment form, value and timing of settlement
that occur under the Performance Plan Agreement in the event of the Executive’s
death, Disability, termination without Cause, Retirement or other departure for
any other reason, as set forth in the Performance Plan Agreement, shall in all
events control the treatment of Executive’s Deferred Stock Awards under the
Performance Plan, regardless of whether the provisions of the Employment
Agreement (including without limitation, Sections 7(c)(i), (ii), (iii), (iv) or
(v)) would have reached a contrary result.  It is noted that the previous
sentence does not modify the Company’s obligation under Section 7(d) of the
Employment Agreement (relating to the Partial Gross-Up Payment) to include the
value received by Executive under the Performance Plan Agreement in any
determination of the Partial Gross-Up Payment.

 

1

--------------------------------------------------------------------------------


 

Except as amended herein, the Employment Agreement is hereby confirmed in all
other respects.

 

IN WITNESS WHEREOF, this Amendment is entered into this          day of
                        , 2008.

 

 

AVALONBAY COMMUNITIES, INC.

 

 

 

 

 

By:

 

 

Charlene Rothkopf

 

EVP – Human Resources

 

 

 

 

 

 

 

 

Edward M. Schulman,

 

SVP, General Counsel & Secretary

 

 

 

 

 

 

 

Executive

 

2

--------------------------------------------------------------------------------